[Cite as Groveport Madison Local Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 137
Ohio St.3d 266, 2013-Ohio-4627.]




GROVEPORT MADISON LOCAL SCHOOLS BOARD OF EDUCATION, APPELLEE, v.
                 FRANKLIN COUNTY BOARD OF REVISION ET AL.,
APPELLEES; PUBLIC STORAGE/PUBLIC STORAGE BUSINESS TRUST, APPELLANT.
 [Cite as Groveport Madison Local Schools Bd. of Edn. v. Franklin Cty. Bd. of
                 Revision, 137 Ohio St.3d 266, 2013-Ohio-4627.]
Taxation—Real property valuation—Subject-matter jurisdiction—Identification of
        legal owner of property in the complaint—Standing.
     (No. 2012-1476—Submitted June 5, 2013—Decided October 24, 2013.)
            APPEAL from the Board of Tax Appeals, No. 2010-A-1290.
                               ____________________
        FRENCH, J.
        {¶ 1} This case concerns the 2008 tax-year valuation of real property in
Franklin County, Ohio.        The Franklin County Board of Revision (“BOR”)
reduced the auditor’s valuation of the property in response to a valuation
complaint, but on appeal, the Board of Tax Appeals (“BTA”) remanded with
instructions that the BOR dismiss the valuation complaint for lack of jurisdiction
because the complaint misidentified the owner of the subject property.                 A
successor owner of the property now argues that the BTA erred in concluding that
the BOR lacked jurisdiction. We agree. Therefore, we reverse and remand this
matter to the BTA.
                            Facts and Procedural History
        {¶ 2} On March 31, 2009, the John W. Messmore Living Trust filed a
valuation complaint, seeking a reduction of the Franklin County auditor’s
valuation of a 3.781-acre self-storage facility in southeast Columbus for tax-year
2008. The valuation complaint consists of a preprinted form prescribed by the
Tax Commissioner. See R.C. 5715.30. Attorney James Hunter, who is identified
                             SUPREME COURT OF OHIO




as the complainant’s agent and the owner’s attorney, signed the complaint on the
trust’s behalf. The complaint identifies the trust as the “[o]wner of property” and
does not identify anyone as “[c]omplainant if not owner.”          The line of the
complaint labeled “Complainant’s relationship to property if not owner” is blank.
       {¶ 3} In response to the trust’s complaint, the Groveport Madison Local
Schools Board of Education (“BOE”) filed a countercomplaint, requesting
retention of the auditor’s valuation of $2,167,100.
       {¶ 4} At a hearing before the BOR, the trust submitted an appraisal,
which valued the property at $1,600,000 as of January 1, 2008. Contrary to the
trust’s identification of itself as the owner of the subject property, the appraisal
and the auditor’s property record, which was also submitted to the BOR, identify
the owner of the property as Hamilton-33 Partnership. The cover letter to the
appraisal is addressed to John Messmore, Hamilton-33 Partnership. Both the
appraisal and the property record list the property owner’s address as 3540
LaRochelle Drive in Columbus, the same address listed for the trust on the
valuation complaint. Despite these inconsistencies regarding the identity of the
property owner, the BOE did not contest the trust’s standing or the BOR’s
jurisdiction to hear the valuation complaint. On May 27, 2010, the BOR ordered
a reduction of the property value to $1,600,000, as requested by the trust.
       {¶ 5} The BOE appealed the BOR’s order to the BTA. The BOE’s
notice of appeal identifies the trust as the complainant and Hamilton-33
Partnership as the owner of the subject property. On May 29, 2012, Hunter
notified the BTA that the subject property had been sold at sheriff’s sale and that
the new property owner was Public Storage of Glendale, California.
       {¶ 6} On July 29, 2012, the BOE moved the BTA to remand this matter
to the BOR with instructions to dismiss the trust’s complaint for lack of
jurisdiction. The BOE argued that “the Complaint fails to meet a core procedural
requirement and must be dismissed,” because it did not identify Hamilton-33



                                         2
                                January Term, 2013




Partnership as the owner of the property. Public Storage opposed the BOE’s
motion. It conceded that the trust did not hold legal title to the property when the
complaint was filed, but argued that the trust had standing to file the valuation
complaint under R.C. 5715.19(A), as the owner of other property in Franklin
County.    Public Storage submitted screen shots from the Franklin County
auditor’s website, purporting to show the trust’s ownership of three other
properties in Franklin County as of the date of the valuation complaint. The
screen shots identify the owner of those properties as “Messmore John W Tr.”
Public Storage also argued that the trust was a party affected by the valuation, as
required by R.C. 5715.13(A), because it held an ownership interest in Hamilton-
33 Partnership. The BOE did not expressly contest the trust’s standing, but
instead focused on the BOR’s subject-matter jurisdiction. It argued that “[t]he
sole jurisdictional issue raised in this matter centers around the fact that the face
of the Complaint as filed fails to identify the legal title holder of record for the
Subject Property at issue.”
       {¶ 7} The BTA granted the motion to remand for dismissal, holding that
the BOR lacked jurisdiction over the trust’s complaint because the complaint did
not correctly identify the legal owner of the subject property. The BTA refused to
address Public Storage’s arguments regarding the trust’s standing. It stated that
those arguments “have no bearing on whether the property owner, as listed on line
1 of the complaint, was proper.” BTA No. 2010-A-1290, 2012 WL 3279121, at
*2 (July 31, 2012).     Public Storage appealed to this court pursuant to R.C.
5717.04.
                                      Analysis
       {¶ 8} This case presents an issue regarding the jurisdictional sufficiency
of the trust’s valuation complaint. We review that issue of law de novo. Akron
Centre Plaza, L.L.C. v. Summit Cty. Bd. of Revision, 128 Ohio St.3d 145, 2010-
Ohio-5035, 942 N.E.2d 1054, ¶ 10, citing Toledo Pub. Schools Bd. of Edn. v.




                                         3
                            SUPREME COURT OF OHIO




Lucas Cty. Bd. of Revision, 124 Ohio St.3d 490, 2010-Ohio-253, 924 N.E.2d 345,
¶ 14, fn. 2, and State v. Consilio, 114 Ohio St.3d 295, 2007-Ohio-4163, 871
N.E.2d 1167, ¶ 8.
       {¶ 9} A county board of revision’s jurisdiction to hear and rule on
complaints is defined by statute.       Elkem Metals Co., Ltd. Partnership v.
Washington Cty. Bd. of Revision, 81 Ohio St.3d 683, 686, 693 N.E.2d 276 (1998),
citing R.C. 5715.01 and 5715.11. R.C. 5715.01(B) requires each county to have a
board of revision, “which shall hear complaints and revise assessments of real
property for taxation.” R.C. 5715.11 provides that the boards of revision “shall
hear complaints relating to the valuation or assessment of real property * * * and
may increase or decrease any such valuation or correct any assessment
complained of, or * * * order a reassessment by the original assessing officer.”
       {¶ 10} In hearing and ruling on complaints, a board of revision must first
examine the complaint to determine whether it meets the jurisdictional
requirements set forth in R.C. 5715.13 and 5715.19. Elkem at 686. The board
must dismiss any complaint that does not meet those requirements. Id.
       {¶ 11} R.C. 5715.19(A) “establishes the jurisdictional gateway to
obtaining review by the boards of revision.” Toledo Pub. Schools Bd. of Edn. at
¶ 10. Although a complaint for a decrease in valuation is most frequently filed by
the owner of the subject property, R.C. 5715.19(A) provides that “[a]ny person
owning taxable real property in the county * * * may file such a complaint
regarding any such determination [including valuation] affecting any real property
in the county.” R.C. 5715.13(A) directs that “the county board of revision shall
not decrease any valuation unless a party affected thereby or who is authorized to
file a complaint under section 5715.19 of the Revised Code makes and files with
the board a written application therefor, verified by oath and signature, showing
the facts upon which it is claimed such decrease should be made.”




                                         4
                               January Term, 2013




        {¶ 12} This court has generally treated full compliance with R.C. 5715.19
as an indispensible prerequisite to a board of revision’s exercise of jurisdiction.
Worthington City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 124 Ohio
St.3d 27, 2009-Ohio-5932, 918 N.E.2d 972, ¶ 17, citing Stanjim Co. v. Mahoning
Cty. Bd. of Revision, 38 Ohio St.2d 233, 235, 313 N.E.2d 14 (1974) (“full
compliance with R.C. 5715.19 and 5715.13 is necessary before a county board of
revision is empowered to act on the merits of a claim”), and Cardinal Fed. S. & L.
Assn. v. Cuyahoga Cty. Bd. of Revision, 44 Ohio St.2d 13, 336 N.E.2d 433 (1975),
paragraph one of the syllabus. But see Cleveland Elec. Illum. Co. v. Lake Cty. Bd.
of Revision, 80 Ohio St.3d 591, 593, 687 N.E.2d 723 (1998) (reversing BTA’s
dismissal when the appellants substantially complied with R.C. 5715.13 and
5715.19); Shinkle v. Ashtabula Cty. Bd. of Revision, 135 Ohio St.3d 227, 2013-
Ohio-397, 985 N.E.2d 1243, ¶ 17 (considering whether a requirement in R.C.
5715.19 to state a dollar amount for the reduction in value was mandatory and
thus jurisdictional).
        {¶ 13} In Stanjim, we found that a prior version of the complaint form
used here was “clearly designed to elicit information required by R.C. 5715.19
and 5715.13” and that it constituted a “lawful interpretation of the minimal, data
requirements” of those statutes. Stanjim at 236. There, we affirmed a dismissal
for lack of jurisdiction when the complainant did not complete a portion of the
complaint form entitled “pertinent facts,” despite the statutory requirement that a
complaint include facts supporting a decrease in valuation. R.C. 5715.13.
        {¶ 14} The board of revision’s jurisdiction, however, does not hinge on
complete, technical compliance with the complaint form, and errors in completing
the complaint form do not necessarily bar the board of revision from exercising
jurisdiction. Toledo Pub. Schools Bd. of Edn., 124 Ohio St.3d 490, 2010-Ohio-
253, 924 N.E.2d 345, at ¶ 15. Notably, failure to provide information requested
by the complaint form is not a jurisdictional defect when the requested




                                        5
                             SUPREME COURT OF OHIO




information does not fulfill a specific statutory or constitutional requirement.
Knickerbocker Properties, Inc. XLII v. Delaware Cty. Bd. of Revision, 119 Ohio
St.3d 233, 2008-Ohio-3192, 893 N.E.2d 457; Nucorp, Inc. v. Montgomery Cty.
Bd. of Revision, 64 Ohio St.2d 20, 21, 412 N.E.2d 947 (1980).


       While this court has never encouraged or condoned disregard of
       procedural schemes logically attendant to the pursuit of a
       substantive legal right, it has also been unwilling to find or enforce
       jurisdictional barriers not clearly statutorily or constitutionally
       mandated, which tend to deprive a supplicant of a fair review of
       his complaint on the merits.


(Emphasis added.) Nucorp at 22.
       {¶ 15} Knickerbocker is particularly relevant to this case. There, the BTA
rejected the property owner’s argument that the board of education had failed to
invoke the board of revision’s jurisdiction because the complaint listed an
incorrect address for the property owner.        We acknowledged that “[w]hen a
statute specifically requires a litigant to perform certain acts in order to invoke the
jurisdiction of an administrative tribunal (or the jurisdiction of a court to review
an administrative decision), the performance of such acts usually constitutes a
prerequisite to the tribunal's jurisdiction.” (Emphasis sic.) Knickerbocker at ¶ 10.
R.C. Chapter 5715, however, contains no requirement that a valuation complaint
include the property owner’s correct address.
       {¶ 16} R.C. Chapter 5715 does place statutory obligations on the board of
revision to notify a property owner in certain circumstances. For example, R.C.
5715.12 requires the board of revision to notify the property owner of a hearing
before increasing the valuation of the owner’s property.           In Knickerbocker,
however, we did not equate those obligations with a statutory requirement that the



                                          6
                                     January Term, 2013




complainant furnish the property owner’s correct address. Rather, we emphasized
that the responsibility for providing notice lies with the board of revision, not with
the complainant. We also noted that “the BOR, through its statutory secretary, the
auditor, has direct access to the information concerning where to send the notice.”
Id. at ¶ 13. Because there was no statutory requirement that a complaint set forth
a correct, current address for the property owner, we concluded that a
complainant’s failure to use an appropriate address did not deprive the board of
revision of jurisdiction.1
         {¶ 17} The BOE has not identified a statutory requirement that a
complainant correctly identify the legal owner of the subject property in its
valuation complaint, and we find no such requirement in R.C. Chapter 5715.
Consistent with Knickerbocker, we reject the contention that the BOR’s statutory
duty to notify the property owner creates a jurisdictional requirement that the
complainant correctly identify the owner on the face of the complaint.
         {¶ 18} Here, as in Knickerbocker, the BOR has direct access to the
identity of the property owner. Under R.C. 5715.09, the county auditor is the
secretary of the BOR, and in conjunction with the requirement of R.C. 5301.25
that deeds and conveyances be recorded, the auditor processes conveyance-fee
statements submitted by grantees and furnishes indorsements that permit the
recording of conveyances.           R.C. 317.22; R.C. 319.202.             The auditor is also
responsible for adopting and using property-record cards pursuant to R.C.
5713.03. Indeed, the property record in this case, which correctly identified

1. Knickerbocker did not leave the property owner unprotected. Despite finding no jurisdictional
impediment, we held that the board of revision lacked authority to increase the value of the subject
property without first complying with its statutory obligation to notify the owner and to do so in a
manner, and at an address, reasonably calculated to reach him, consistent with due process.
Because the board of revision failed to comply with the statutes requiring it to notify the property
owner when it sent notice to an incorrect address, we held that the board of revision’s order
increasing the value of the property was invalid. Accordingly, we reversed and remanded the
matter for a new hearing to determine the value of the property after appropriate notice to the
property owner.




                                                 7
                             SUPREME COURT OF OHIO




Hamilton-33 Partnership as the owner of the property, was part of the record
before the BOR. The BOR’s knowledge of the correct owner is further evident
from its certification of the transcript of proceedings to the BTA, which identified
Hamilton-33 Partnership as the property owner.          Moreover, the BOE itself
correctly identified Hamilton-33 Partnership as the owner in its notice of appeal to
the BTA. Inasmuch as the BOR could be expected to use the information at its
disposal to determine where to send notice, it can likewise be expected to consult
the relevant property-record card and any other information at its disposal to
determine whether notice is required.
       {¶ 19} The BOE argues that identification of the property owner in the
complaint is necessary to invoke the BOR’s jurisdiction because it “ ‘runs to the
core of procedural efficiency.’ ” This court first discussed the “core of procedural
efficiency” in Akron Std. Div. of Eagle-Picher Industries, Inc. v. Lindley, 11 Ohio
St.3d 10, 12, 462 N.E.2d 419 (1984), to distinguish between jurisdictional and
nonjurisdictional statutory filing requirements. We have subsequently applied a
core-of-procedural-efficiency test in the context of tax-valuation proceedings.
See, e.g., 2200 Carnegie, L.L.C. v. Cuyahoga Cty. Bd. of Revision, 135 Ohio St.3d
284, 2012-Ohio-5691, 986 N.E.2d 919, ¶ 24 (notification requirement in R.C.
5715.19(B) is jurisdictional because it runs to the core of procedural efficiency);
Princeton City School Dist. Bd. of Edn. v. Zaino, 94 Ohio St.3d 66, 74, 760
N.E.2d 375 (2002) (information not required by statute does not run to the core of
procedural efficiency); Austin Co. v. Cuyahoga Cty. Bd. of Revision, 46 Ohio
St.3d 192, 194, 546 N.E.2d 404 (1989) (appellants’ failure to comply with the
statutory requirement to file a notice of appeal with both the BTA and the board
of revision “runs to the core of procedural efficiency and is essential to the
proceeding”); Salem Med. Arts & Dev. Corp. v. Columbiana Cty. Bd. of Revision,
80 Ohio St.3d 621, 623, 687 N.E.2d 746 (1998) (filing one notice of appeal with
the board of revision runs to the core of procedural efficiency).



                                          8
                                     January Term, 2013




         {¶ 20} This court recently addressed the jurisdictional requirements for
contesting a property valuation. See Shinkle, 135 Ohio St.3d 227, 2013-Ohio-397,
985 N.E.2d 1243. We cited the general rule that the exercise of a right to appeal
conferred by statute “ ‘is conditioned upon compliance with the accompanying
mandatory requirements.’ ” Id. at ¶ 17, quoting Zier v. Bur. of Unemp. Comp.,
151 Ohio St. 123, 84 N.E.2d 746 (1949), paragraph one of the syllabus. We went
on to state that Zier’s reference to “mandatory requirements” points to the
importance of distinguishing a mandatory statutory requirement from a directory
statutory requirement.        Id. To draw that distinction, courts ask whether the
statutory requirement runs to the core of procedural efficiency. Id. If a statutory
requirement runs to the core of procedural efficiency, then compliance is
mandatory and is a jurisdictional prerequisite to pursuing the administrative case.
         {¶ 21} In Shinkle, the complaint did not state the reduction in value
sought, as required by R.C. 5715.19(D).                   Compliance with R.C. 5715.19(D)
permits the auditor to determine whether it is required to send notice of the
complaint to interested persons pursuant to R.C. 5715.19(B).2 Notice from the
auditor, in turn, affords interested persons the right to file a countercomplaint.
We concluded that the statutory requirement of stating the amount of value on
which the complaint is based runs to the core of procedural efficiency and is,
therefore, a jurisdictional requirement.                Unlike the statutes we examined in
Knickerbocker, which placed obligations upon the board of revision and the
auditor, R.C. 5715.19(D) “explicitly requires the complainant to state the amount


2. R.C. 5715.19(B) provides, in part, as follows:

         [T]he auditor shall give notice of each complaint in which the stated amount of
         overvaluation, undervaluation, discriminatory valuation, illegal valuation, or
         incorrect determination is at least seventeen thousand five hundred dollars to
         each property owner whose property is the subject of the complaint, if the
         complaint was not filed by the owner or the owner’s spouse, and to each board
         of education whose school district may be affected by the complaint.




                                                    9
                            SUPREME COURT OF OHIO




of value he is putting at issue—and only the complainant can supply that
information.” Shinkle at ¶ 21.
       {¶ 22} The cases in which this court has applied a core-of-procedural-
efficiency test to conclude that a requirement is jurisdictional have one factor in
common: they involve a failure to comply with a requirement imposed by statute.
The distinction between statutory and nonstatutory requirements is evident in
Cleveland Elec. Illum. Co., 80 Ohio St.3d 591, 687 N.E.2d 723, in which we
addressed jurisdictional challenges based on the manner in which the
complainants answered questions on the complaint form. The relevant questions
involved the increase or decrease in taxable value sought (question seven) and the
complainants’ justification for the requested increase or decrease (question eight).
We held that question eight did not elicit factual information required by R.C.
5715.13, but instead sought an argument in support of a change in taxable value.
Accordingly, we did not consider whether question eight ran to the core of
procedural efficiency. Id. at 595 (summarily stating that “R.C. 5715.13 does not
require a response to Question 8”). Question seven, on the other hand, sought
statutorily required information because R.C. 5715.19(D) requires complaints to
state the amount of overvaluation or undervaluation claimed. Therefore, we went
on to consider whether the complainants’ “somewhat vague” responses to that
question affected procedural efficiency. Id.
       {¶ 23} Because there is no statutory requirement that a complainant
correctly name the property owner in a valuation complaint, we need not
determine whether the failure to correctly name the property owner runs to the
core of procedural efficiency.       The procedural importance of particular
information cannot make the provision of that information a jurisdictional barrier
absent a statutory or constitutional requirement. See Nucorp, 64 Ohio St.2d at 22,
412 N.E.2d 947. Thus, the trust’s failure to identify Hamilton-33 Partnership as




                                        10
                                 January Term, 2013




the property owner does not constitute a jurisdictional defect that precludes the
BOR from reviewing the trust’s complaint.
       {¶ 24} Although we conclude that it is not a jurisdictional requirement to
correctly name the owner of the subject property in a valuation complaint, our de
novo review mandates that we also consider whether the trust otherwise invoked
the BOR’s jurisdiction, when the only basis for standing asserted on the face of
the complaint is the trust’s erroneous identification of itself as the titled owner of
the subject property.
       {¶ 25} The BOE argues that the issue of the trust’s standing is separate
and distinct from the BOR’s subject-matter jurisdiction and that standing is not at
issue here because the BTA addressed only subject-matter jurisdiction. Subject-
matter jurisdiction refers to the statutory or constitutional authority to adjudicate a
case. Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, 806 N.E.2d 992,
¶ 11. Lack of standing, on the other hand, challenges a party’s capacity to bring
an action, not the subject-matter jurisdiction of the tribunal. State ex rel. Tubbs
Jones v. Suster, 84 Ohio St.3d 70, 77, 701 N.E.2d 1002 (1998). But, the General
Assembly has incorporated the requirement for standing into the jurisdictional
requirements for filing a valuation complaint, as set forth in R.C. 5715.13 and
5715.19.    “A complaint filed by a person who is not identified by [R.C.
5715.19(A)] as one who may file a complaint does not vest jurisdiction in the
board of revision to review the auditor’s valuation.” Toledo Pub. Schools Bd. of
Edn., 124 Ohio St.3d 490, 2010-Ohio-253, 924 N.E.2d 345, at ¶ 10. See also
Victoria Plaza Ltd. Liab. Co. v. Cuyahoga Cty. Bd. of Revision, 86 Ohio St.3d
181, 183, 712 N.E.2d 751 (1999), quoting State ex rel. Tubbs Jones at 77, fn. 4
(“Standing is jurisdictional in administrative appeals ‘where parties must meet
strict standing requirements in order to satisfy the threshold requirement for the
administrative tribunal to obtain jurisdiction’ ”).




                                          11
                            SUPREME COURT OF OHIO




       {¶ 26} Standing is determined as of the commencement of the action.
Fed. Home Loan Mtge. Corp. v. Schwartzwald, 134 Ohio St.3d 13, 2012-Ohio-
5017, 979 N.E.2d 1214, ¶ 24. The parties do not dispute that the trust was
required to have had standing when it filed its complaint in order to invoke the
BOR’s jurisdiction.    To establish standing as a property owner under R.C.
5715.19(A), the complainant must own taxable real property in the county at the
time the complaint is filed. Soc. Natl. Bank v. Wood Cty. Bd. of Revision, 81 Ohio
St.3d 401, 403, 692 N.E.2d 148 (1998).          The question here is whether a
complainant’s failure to accurately assert the basis for its standing on the face of
its complaint subjects the complaint to dismissal for lack of jurisdiction. We hold
that it does not. If the complainant’s standing is challenged, the complainant may
prove its standing without being bound by what it asserted on the face of its
valuation complaint.
       {¶ 27} Public Storage argues that the trust had standing to file a valuation
complaint even though it did not hold legal title to the subject property. It
contends that the trust had standing, pursuant to R.C. 5715.19(A), as the owner of
other real property in Franklin County, and it submitted documentation to the
BTA in support of that contention.
       {¶ 28} In Soc. Natl. Bank, this court addressed the relationship between
standing and the board of revision’s jurisdiction. Society National Bank filed a
complaint on January 12, 1996, seeking a reduction in the assessed value of
property for tax-year 1995. Society owned the subject property from at least
January 1, 1995, through December 29, 1995. Thus, Society owned the property
on the tax-lien date but not when it filed its complaint. Society’s complaint
identified the owner of the property as “Society National Bank f.n.a. Toledo Trust
Company [Owner as of 1-1-95].” Id. at 401. In response to the request on the
complaint to identify the complainant, “if other than owner,” Society responded,
“N/A.” Id.



                                        12
                                January Term, 2013




       {¶ 29} When a person files a complaint against the property of another,
the burden to establish standing lies with the complainant. Soc. Natl. Bank, 81
Ohio St.3d at 403, 692 N.E.2d 148.          Although a complainant’s assertion of
standing in its complaint may constitute a prima facie showing of standing, the
BTA challenged Society’s standing based on Society’s admission in its complaint
that it had sold the property in question. The BTA held that Society lost standing
to file a valuation complaint once it no longer held title to the property. Id. at 402.
Looking to R.C. 5715.19(A), we determined that the only classification under
which Society might have standing was as “ ‘[a]ny person owning taxable real
property in the county.’ ” (Emphasis sic.) Id. at 403. Because Society did not
own the subject property when it filed its valuation complaint, “it became
Society’s burden to prove that it owned other taxable real property in the county
at the time it filed its complaint.” Id. at 404. Society’s complaint did not indicate
that it owned any other real property, but we did not hold that Society’s failure to
establish standing on the face of its complaint was determinative. Had Society’s
failure to correctly identify the property owner and to establish its ownership of
other property in the county at the time it filed the complaint been fatal, we would
have affirmed the dismissal of Society’s complaint with no further analysis and
looked no further than the face of Society’s complaint. Instead, we looked to all
the evidence in the record to determine whether Society met its burden of
establishing standing. Ultimately, we concluded that “Society did not offer any
evidence at the BOR hearing or before the BTA to prove that at the time it filed its
complaint it owned other taxable real property in the county.” (Emphasis added.)
Id. Because Society never presented evidence that it met the threshold standing
requirement of R.C. 5715.19(A), it failed to invoke the board of revision’s
jurisdiction. Id.
       {¶ 30} Soc. Natl. Bank refutes the notion that a failure to accurately
identify the basis of the complainant’s standing on the face of a valuation




                                          13
                                    SUPREME COURT OF OHIO




complaint precludes the board of revision’s exercise of jurisdiction. Like the trust
in this case, Society alleged standing as the owner of the subject property but was
not the owner when it filed its complaint. In light of the challenge to its standing,
Society’s subsequent failure to offer evidence at the board of revision hearing or
before the BTA led us to conclude that Society failed to meet its burden of
proving standing. See also Village Condominiums Owners Assn. v. Montgomery
Cty. Bd. of Revision, 106 Ohio St.3d 223, 2005-Ohio-4631, 833 N.E.2d 1230, ¶ 9
(reviewing the auditor’s property records, a declaration of condominium
ownership, R.C. Chapter 5311, and statements of counsel while considering
whether the complainant owned taxable real property in the county for purposes
of standing).
         {¶ 31} As in Soc. Natl. Bank, a challenge to the trust’s standing required
that evidence be submitted to establish the trust’s right to maintain the valuation
complaint. To that end, Public Storage submitted documentation to the BTA to
demonstrate that the trust owned three properties in Franklin County when it filed
its complaint.3 Unlike in Soc. Natl. Bank, the record contains evidence that the
trust qualified as an entity entitled to file a valuation complaint pursuant to R.C.
5715.19(A). Whether the submitted evidence is sufficient to establish the trust’s
standing is a question to be determined, in the first instance, by the BTA. At oral
argument before this court, the BOE’s counsel questioned the sufficiency of the
evidence, but the BTA did not consider the parties’ arguments in that regard, and
Public Storage was not given the opportunity to clarify or present additional

3. Public Storage has also consistently argued that the trust held an ownership interest in
Hamilton-33 Partnership. R.C. 5715.19(A) provides that in addition to “[a]ny person owning
taxable real property in the county,” a partner of a partnership owning taxable real property in the
county has standing to maintain a valuation complaint. Public Storage has not expressly argued
that the trust’s interest in the partnership establishes its standing, instead relying on that interest to
establish that the trust was affected by the valuation of the subject property, as required by R.C.
5715.13. Nevertheless, were the evidence to establish that the trust was a partner in the Hamilton-
33 Partnership, that evidence would also establish the trust’s standing to maintain the valuation
complaint.




                                                   14
                                 January Term, 2013




evidence to eliminate any ambiguity in the evidence because the BTA erroneously
concluded that the trust’s failure to accurately identify the titleholder of the
subject property in its complaint was an insurmountable jurisdictional defect. In
any event, the complaint’s mischaracterization of the basis of the trust’s standing
is not a jurisdictional defect, and Public Storage must be afforded the opportunity
to establish the trust’s standing as of the date that the trust filed its complaint.
                                      Conclusion
          {¶ 32} Because there is no statutory requirement that a valuation
complaint accurately identify the legal owner of the subject property,
identification of the owner is not a jurisdictional prerequisite. Accordingly, the
BTA erred in concluding that the complaint’s misidentification of the property
owner divested the BOR of jurisdiction.             Moreover, once Public Storage
submitted evidence that the trust owned other real property in Franklin County
when it filed its complaint, the BTA should have determined whether the trust had
standing to file its complaint. We therefore reverse the BTA’s decision, and we
remand this matter to the BTA to determine whether the trust had standing,
pursuant to R.C. 5715.19(A), and, if so, to determine the BOE’s appeal on the
merits.
                                                                      Decision reversed
                                                                  and cause remanded.
          O’CONNOR, C.J., and O’DONNELL, LANZINGER, KENNEDY, and O’NEILL,
JJ., concur.
          PFEIFER, J., concurs in judgment only.
                               ____________________
          Sleggs, Danzinger & Gill Co., L.P.A., Todd W. Sleggs, and Robert K.
Danzinger, for appellant.




                                           15
                           SUPREME COURT OF OHIO




       Rich & Gillis Law Group, L.L.C., Mark H. Gillis, Karol C. Fox, Jeffrey A.
Rich, and Allison J. Crites, for appellee Groveport Madison Local Schools Board
of Education.
                         ________________________




                                      16